Title: To George Washington from Marinus Willett, 6 July 1781
From: Willett, Marinus
To: Washington, George


                  Sir
                     
                     German Flatts Fort Herkimer 6th July 1781
                  
                     
                  I am in this Country by Grace of Governor Clinton, Among other things in a   of Instructions I  from him, on the following Clauses. For a variety of revisions I wonder will Cond most to the good of the service That you should to the Post yourself in Tryon County. On the distribution of the Troops now  are to leave Regard to the Aid to be derived   for the Continental Troops and Militia, to whom I will give such Orders as will enable you to Avail yourself of their Aid.In Consequence of the  and Expectations of the Legislature making provision to Execute  them I  given Governor Clinton. I am at present for these Frontiers;  by the situation of things in these parts, I beg leave to lay before your Excellency a short Description of this Country with its present State.  It is a Country of the most  Soil, not only the lands along the River are exceeding rich but the whole Body of the back Lands are of the first Quality, exceeding in General any tract of a Country I passed through on our March upon the Western Expedition under General Sullivan.  Most of the Settlements lay along or not far back of the Mohawk River.  At the Commencement of the present War both Sides of the River from Schonectady to German Town which is Seventy Miles the Settlements were considerable thick and every thing had the appearence of ease and plenty.  There were besides several valuable Farms extending Fifteen Miles higher up the River from German Town which is  last place where  Families had fixed themselves together.  The Militia of the County at that time did not amount to less than Two thousand Five Hundred Men.  In such a Country blessed with so fine a Soil lying along a delightful River which afforded an easy Transportation of the produce to a Valuable Market with a Climate exceeded by none, It might have been expected a greater Population would taken place.  But this was Stagnated by means that you are undoubtedly well Acquainted with.  Those obstructions will I hope in a little time be removed and this part of the World which is in itself one of the first places perhaps upon this Continent may expect to be surpassed by none.  Flourish it must—Nothing but the Hand of Tyranny can prevent it much longer from becoming the Guarden of America—The place from which I now write is at present the advance Settlement up the River and lays Sixty three Miles from Schonectady—This strip of sixty Miles in length is liable to Indian Incurtions on both sides of the River, which the Inhabitants have frequently experienced, and so severe has been their Experience that at present out of Two thousand Five Hundred Men which at the Commencement of the War they had upon the Militia Rolls, their whole number of Classable Inhabitants does not amount to twelve Hundred.  By a Law of this State every Male Person not being a Slave who is above Sixteen Years of Age is to be numbered into Classes, the Individuals of each Class are respectively to Pay as much towards raising Men for the public Service as they may be Assessed by Persons appointed by the Class for that purpose.  These are what I mean by Classable Inhabitants, of these sort of Men there being not quite Twelve Hundred the number liable to be called upon to do Militia Duty will hardly exceed Eight Hundred, so that there is a Reduction in the County of at least two thirds, since the Commencement of the War.
                  Of these Two thirds I dont think I shall give a very Wild account If I say one third have been killed or carried Captives by the Enemy, One third removed into the Interior parts of the Country, and one third Deserted to the Enemy.  The present distressed situation of the Inhabitants is such as to demand Symphaty from the most unfeeling heart.  Every Neighbourhood have erected for themselves a Fortification, some of which are made sufficient to evince the Truth of an Old saying That Necessity is the Mother of Invention, within these Forts the Inhabitants in General have taken up their Residence.  They contain from Ten to upwards of Fifty Families in a Fort, and there are Twenty four of these Fortifications within the County, Pitiable indeed is the case of a People thus situated.  But wretched as their situations are, such is the Country, and such are the People who Inhabits it, that should they be fortunate enough to preserve the Grain they at present have in the Ground, they will have an immence Quantity more than will be sufficient for their own Consumption.
                  To protect this Country as much as possible is our present Business, and this is the Point to which alone I mean to request your Excellency’s Attention.  By withdrawing of the regular Troops the Country is undoubtedly much Weakened, at this time I have not in the whole County more than Two Hundred and fifty Men exclusive of the Militia.  Some Reinforcements General Clinton writes me word are coming from the Eastward—these we may hope will come part this way and by others being sent to the Northward.  I flatter myself I shall be able to withdraw that part of the Levies under my Command which are at present that Way.
                  I heartily wish to have as much Horse as Possible to Assist in the preservation of a People whose sufferings have already been so exceeding great.  But be the Force larger or smaller, I can only promise to do every thing in my Power for the relief of a People of whom I had some knowledge in their prosperous Days, and am now acquainted with in the time of their great distress.  A People whose case I must Sincerely Commisserate.  At the same time I think it my Duty to inform your Excellency, that after withdrawing the Two regular Regiments from these Parts I expect to have Command of all the Troops that may be Ordered into this Country for its common Defence and that the internal direction and distribution will be committed to my care, this is what Governor Clinton told me would be the Case, and should the Legislature make such farther provision for the Defence of the Country, as I have requested notwithstanding its present Deplorable situation, I shall hope to have the Force of the County much more respectable than hitherto it has been, nor shall I exceed my hopes if in the Course of less than twelve Months, I shall be able to convince the Enemy that they are not without their Vulnarable Quarters in the Western parts of this World.
                  Since I have been in this part of the Country I have been endeavouring to put matters in some kind of a regular train.  With the approbation of the Govornor I have fixed my Quarters at Canajohary an account of its Centreal position, and my Intention is to manage business so as to have an opportunity of acquainting myself as well as possible with every Officer and Soldier I may have in charge.  In Order the better to do this I purpose as far as I can make it any way Convenient to guard the different Posts by Detachments, to be releived as the nature of the case will admitt, and as the releived Troops will always return to Fort Renselaer where my Quarters will be I shall have an opportunity of seeing in their turn all the Troops under my Command.  The having Troops marching backwards and forwards through the Country and frequently changing their Routs will answer several good purposes such as will be easily perceived by you Sir, without my mentioning of them.  This is not the only way by which I expect to become particularly Acquainted with the Troops and their situation—The better to enable me to rectify such mistakes as are common among the kind of Troops I have at present in charge.  I shall occasionally visit every part of the County as well for this purpose as for becoming better acquainted with and observing the Condition of the Militia, upon whose Aid I shall be under the Necessity of placing considerable reliance.
                  In order to shew that I have some reason to place Dependence upon the Militia I shall just mention a transaction that took place a few Nights ago at Canajohary, An account was sent me at one OClock in the morning that about fifty Indians and Tories were in the Neighbourhood of a place six Miles off, having no troops at the place but a sufficiency for the Guards, I sent for a Captain of the Militia and in less than One Hour he was out with seventy Men in search of the Enimy.  In short they are a People who having Experienced no inconsiderable portion of British Barbarism, are become keen for revenge and appear properly determined.
                  It is with regret I tresspass upon your time in this manner, but I am desirous of giving you as good a Sketch as I can of the situation of this Country.  It is easy for you to perceive that the Strength we now have this Way is inadequate to the Erecting of the Fortress intended to be Built at this Place by Major Villafranch the Engineer who was Ordered here for the purpose of Fortifying the Place.  Nor do I see the great necessity of such a works being Erected here.  I humbly conceive that some small Improvements to the Works we already have will answer our present purpose, and I am pretty clear it will be all that we shall be able to Accomplish.  After taking up this Representation of our State I should be glad to know your pleasure and every thing within my reach shall be done to perform it.
                  If it should meet with your approbation I should be glad to make such a Distribution of the Cannon and other Ord’nance Stores as may appear most secure and best Calculated to protect the Country.  For to me it is clear, that the way to Protect these parts is (in case the Enemy should again appear this way with any thing of Force,) to collect all the strength we can get to a point and endeavour to beat them in the Field, as the Enemy may approach the Country through different ways, without halting to invest any particular Post unless they chuse.  It is therefor in my opinion by Joining our whole force together and beating the Enemy out of the Country and not by defending any one Post that we are to endeavour to protect these Frontiers. Whilst those small Stockade Forts and Block Houses which the Inhabitants themselves have Erected are in Genl sufficient to cover them against such parties of Indian and Tories as usually make their appearence this Way.
                  I should count myself happy in having your Sentiments upon this Subject.  At present I have this place only One Hundred and Twenty Levies & Twenty Artillery Men, nor is it possible without puting the Inhabitants below in General upon the Wing to afford this place more men untill I receive some Reinforcement.  I need not say to you Sir that nothing can be done towards Erecting the new Fort with the Men I now have I shall therefore only endeavour to repair the Works already at this place, untill I shall receive further Orders.  I have the Honor to be with the Greatest sincerity, Your Excellencies most Obedient & Very Humble servant
                  
                     Marinus Willett
                  
               